| MURRAY, J.,
dissents with reasons.
I respectfully disagree with the majority’s conclusion that the amended judgment of the district court can be reconciled to give effect to the trial court’s apparent intended relief. Although it expressly refers to Allstate’s liability for the full sum of $8,099.74 (which is the amount arrived at by reducing the total award by plaintiffs 50% comparative fault), the amended judgment fails to give Allstate credit for the $10,000 underlying policy limits. Since that credit must be given after the allocation of fault, and since the trial court refers to that amount as the full sum due by Allstate, it is impossible to reconcile the amended judgment with the trial court’s apparent intent. Accordingly, I would remand this case to the trial court for it to render a consistent judgment.